Fourth Court of Appeals
                                  San Antonio, Texas
                                        April 21, 2016

                                     No. 04-15-00405-CV

                           David GILLESPIE and Michael O'Brien,
                                       Appellants

                                               v.

                         A.L. HERNDEN and Frederick R. Zlotucha,
                                     Appellees

                  From the 408th Judicial District Court, Bexar County, Texas
                               Trial Court No. 2013-CI-10278
                       Honorable Cathleen M. Stryker, Judge Presiding


                                        ORDER
       Appellants’ reply brief was due on April 20, 2016. See TEX. R. APP. P. 38.6(c). Before
the due date, Appellants filed an unopposed motion for extension of time to file the reply brief
until May 20, 2016, for an extension of thirty days.
      Appellants’ motion is GRANTED. Appellants’ reply brief must be filed by May 20,
2016. See id. R. 38.6(d). NO FURTHER EXTENSIONS OF TIME TO FILE
APPELLANTS’ REPLY BRIEF WILL BE GRANTED.



                                                    _________________________________
                                                    Patricia O. Alvarez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of April, 2016.



                                                    ___________________________________
                                                    Keith E. Hottle
                                                    Clerk of Court